Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Earl Piland, Appellant                          Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR 13-214).
No. 06-14-00063-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, James Earl Piland, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk